
	
		I
		112th CONGRESS
		1st Session
		H. R. 1626
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mrs. Miller of
			 Michigan (for herself, Mr.
			 Grimm, Ms. Bordallo,
			 Mr. Paul, Mr. Coble, Ms.
			 Hayworth, and Mr. Posey)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend chapter 9 of title 44, United States Code, to
		  limit the printing of the Congressional Record, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent the Reckless, Irresponsible,
			 Needless Typography (PRINT) Act of 2011.
		2.Cost savings on
			 printing the Congressional Record
			(a)In
			 generalChapter 9 of title
			 44, United States Code, is amended by striking section 903 and inserting the
			 following:
				
					903.Congressional
				Record: daily and permanent forms
						(a)In
				generalThe public
				proceedings of each House of Congress as reported by the Official Reporters,
				shall be included in the Congressional Record, which shall be issued in daily
				form during each session and shall be revised and made electronically available
				promptly, as directed by the Joint Committee on Printing, for distribution
				during and after the close of each session of Congress. The daily and the
				permanent Record shall bear the same date, which shall be that of the actual
				day's proceedings reported.
						(b)PrintingExcept as provided under section 906, the
				Government Printing Office shall not print the Congressional
				Record.
						.
			(b)Limited printing
			 of the Congressional RecordChapter 9 of title 44, United States
			 Code, is amended by striking section 906 and inserting the following:
				
					906.Congressional
				Record: limited printing
						(a)Minimum number
				of copies
							(1)In
				generalThe Public Printer
				shall determine the minimum number of copies of the Congressional Record that
				are necessary to be printed for archival purposes.
							(2)Reports
								(A)Initial
				determinationNot later than
				45 days after the date of enactment of the Congressional Record Printing
				Savings Act of 2011, the Public Printer shall submit a report to Congress on
				the minimum number determined under paragraph (1).
								(B)Modified
				numberIf the Public Printer
				modifies the minimum number reported under subparagraph (A), the Public Printer
				shall submit a report to Congress on the modified minimum number not later than
				15 days after the modification.
								(b)Limited
				printingThe Public Printer
				may not print more than the minimum number of copies of the Congressional
				Record determined under subsection (a). The Public Printer shall ensure the
				most cost effective printing of the Congressional Record under this
				section.
						(c)Electronic
				availabilityThe Government Printing Office shall make the
				Congressional Record available—
							(1)to the public on
				the Web site of the Government Printing Office; and
							(2)in a format which
				enables the Congressional Record to be downloaded and printed by users of the
				Web
				site.
							.
			(c)Congressional
			 RecordChapter 9 of title 44, United States Code, is
			 amended—
				(1)in section 905, in
			 the first sentence, by striking printing and inserting
			 inclusion; and
				(2)by striking
			 sections 909 and 910.
				3.Technical and
			 conforming amendmentsThe
			 table of sections for chapter 9 of title 44, United States Code, is
			 amended—
			(1)by striking the
			 item relating to section 906 and inserting the following:
				
					
						906. Congressional Record: limited
				printing.
					
					;
				  
				and(2)by striking the
			 items relating to sections 909 and 910.
			4.Effective
			 dateThis Act shall take
			 effect 30 days after the date of enactment of this Act.
		
